Citation Nr: 1512721	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  05-21 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to a rating higher than 30 percent for chronic obstructive pulmonary disease (COPD).

3.  Entitlement to a compensable rating for bilateral tinea pedis.

4.  Entitlement to a compensable rating for sinusitis.

5. Entitlement to a compensable rating prior to August 10, 2004, and a rating higher than 70 percent since, for posttraumatic stress disorder (PTSD), including adjustment disorder with memory loss, insomnia, and loss of concentration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1979 until retiring in August 1999.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2006, as support for his claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the proceeding has been associated with his claims file, so is of record.

In an April 2007 decision-remand, the Board denied the Veteran's claims for higher ratings for his bilateral (i.e., right and left) shoulder and toe/foot disabilities, so these claims are no longer at issue.  The Board also found that new and material evidence had been submitted to reopen previously-denied claims for service connection for neck and knee disorders, but the Board remanded the underlying service connection claims for further development and consideration, along with several other claims on appeal.

In a January 2010 decision-remand, the Board denied service connection for bilateral elbow and hand pain, so that claim is no longer at issue.  The Board also granted service connection for a neck disability.  There is no indication the Veteran disagreed with the initial rating and/or effective date assigned for this now service-connected neck disability.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).  Therefore, that is considered a full grant of the benefit sought on appeal, meaning that claim is no longer at issue.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).  The Board once again remanded the remaining claims for further development and consideration.

In a January 2013 rating decision, the Veteran was assigned a higher 70 percent rating for PTSD, to include adjustment disorder with memory loss, insomnia, and loss of concentration, retroactively effective to August 10, 2004, the date he had filed a claim for a higher disability rating.  But the Veteran since has continued to appeal for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the highest possible rating for a disability, absent express indication otherwise, so receipt of a higher rating, but less than the maximum possible rating, does not abrogate a pending appeal).  Therefore, his claim is now entitlement to a compensable rating prior to August 10, 2004, and to a rating higher than 70 percent since August 10, 2004, for his PTSD, to include adjustment disorder with memory loss, insomnia, and loss of concentration.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2) (stating that in assessing the present level of disability, the relevant temporal focus is from one year immediately preceding the filing of the increased-rating claim).

As all of the requested development and consideration has been completed, these remaining claims are now ready for the Board's appellate review.



FINDINGS OF FACT

1.  The most persuasive evidence of record indicates the Veteran did not have a chronic (meaning permanent) bilateral knee disorder during his service, or bilateral knee arthritis within a year of his discharge, and it is not otherwise shown that his current bilateral knee disorder is related or attributable to his service.

2.  Throughout the course of this appeal, pulmonary function tests (PFTs) have shown the Veteran's COPD is manifested, at worst, by a forced expiratory volume in one second (FEV-1) of 60.6 percent predicted; a forced vital capacity (FVC) of 71.9 percent predicted; a ratio of the two (FEV-1/FVC) of 57 percent predicted; and a diffusion lung capacity of carbon monoxide (DLCO), single breath (SB) of 76 percent predicted.

3.  During the appeal period, the Veteran's tinea pedis has covered, at most, 0 percent of exposed skin and less than five percent of his entire body and is treated with topical creams.

4.  Prior to July 31, 2013, the Veteran did not have one or two incapacitating episodes of sinusitis requiring prolonger antibiotic treatment during the past twelve months, and there was no credible indication he had three to six non-incapacitating episodes during the past twelve months.

5.  But as of July 31, 2013, he has had three non-incapacitating episodes of sinusitis during the past twelve months.

6.  Prior to August 10, 2004, the Veteran's PTSD, to include adjustment disorder with memory loss, insomnia, and loss of concentration, was not manifest by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.


7.  Since August 10, 2004, the Veteran's PTSD, to include adjustment disorder with memory loss, insomnia, and loss of concentration, is not manifest by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1.  A bilateral knee disorder is not shown to be the result of disease or injury incurred in or aggravated by the Veteran's service and may not be presumed to have been incurred during his service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria are not met for a disability rating higher than 30 percent for the COPD.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code (DC) 6604 (2014).

3.  The criteria are not met for a compensable evaluation for tinea pedis.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.118, DCs 7806, 7813 (2014).

4.  The criteria are not met for a compensable rating for sinusitis prior to July 31, 2013.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.97, DC 6513 (2014).

5.  But as of July 31, 2013, the criteria are met for a 10 percent rating for the sinusitis.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.97, DC 6513 (2014).

6.  The criteria are not met for a compensable rating for PTSD, to include adjustment disorder with memory loss, insomnia, and loss of concentration, prior to August 10, 2004.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.125, 4.126(a), 4.130, DCs 9411, 9440 (2014).

7.  The criteria are also not met for a rating higher than 70 percent since August 10, 2004 for PTSD, to include adjustment disorder with memory loss, insomnia, and loss of concentration.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.125, 4.126(a), 4.130, DCs 9411, 9440 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Standard of Review

In deciding these claims, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic ("Virtual VA") portion of the file, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below therefore focuses only on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board addresses its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all relevant evidence, so both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet App. 49 (1990).  The preponderance of the evidence must weigh against a claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

II. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), sets forth VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  The VCAA was codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, and the implementing regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Ideally, VCAA notice should be provided prior to an initial decision on a claim by the RO as the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if notice was not provided prior to initially adjudicating a claim, or if provided and it was inadequate or incomplete, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC), is sufficient to "cure" the timing defect because the intended purpose of the notice is preserved, not frustrated, since the Veteran is still given meaningful opportunity to participate effectively in the adjudication of his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

With regards to the claim for service connection for a bilateral knee disorder, a claim of entitlement to service connection consists of five elements:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  The Court has held that notification of what evidence is necessary to substantiate the claim under 38 U.S.C.A. § 5103(a) thus requires notice of all five of these elements, so including concerning the "downstream" disability rating and effective date that are assigned once service connection is granted.  See id. at 486; Quartuccio, 16 Vet. App. at 187.

In claims for increased ratings for disabilities that already have been determined service connected in years past, the Court has held that in order to satisfy the first notice element VA must notify the claimant that he needs to provide or request VA to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability at issue.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010) (Vasquez-Flores III); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (Vasquez-Flores I), overruled in part sub. nom. Vasquez-Florez/Wilson v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009) (Vasquez-Flores II).  Further, the claimant must be notified that a disability rating will be determined by applying relevant Diagnostic Codes (DCs), which typically provide for a range in severity of a particular disability from 0 percent, i.e., noncompensable, to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.  Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  Except when VCAA notice as to how to substantiate a claim is not provided at all, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided.  See Vazquez-Flores, 24 Vet. App. at 106-107.  And VA is not required to apprise him of alternative DCs or daily-life evidence, only instead provide what amounts to "generic" notice.

Here, prior to the October 2004 rating decision at issue, an August 2004 letter satisfied all notice elements under the VCAA.  It informed the Veteran of how VA generally evaluates service-connected disabilities, provided examples of the types of evidence he could submit in support of his claims, and notified him of his and VA's respective responsibilities in obtaining relevant records and other evidence on his behalf.  Accordingly, the duty to notify has been satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores, 24 Vet. App. at 97-103; Quartuccio, 16 Vet. App. 183.

VA's duty to assist under the VCAA includes helping the claimant obtain relevant records, including service treatment records (STRs) and other pertinent records, such as regarding his evaluation and treatment since service, whether from VA or private healthcare providers, as well as providing an examination or obtaining a medical opinion when needed to make a decision on a claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  There is no such obligation if there is no reasonable possibility the assistance will help to substantiate the claim.

To satisfy this additional obligation, the Veteran's STRs, service personnel records (SPRs), and post-service treatment records were obtained.  He has not identified any other outstanding records that he wants VA to obtain or that he believes are potentially relevant to these claims, so needing to be obtained, and that are obtainable.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied.  See 38 C.F.R. § 3.159(c).

The duty to assist also, as mentioned, includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the claimant's disability and such is relevant to the claim, a new VA examination must be conducted.  See 38 C.F.R. §3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Id.  Indeed, even when the claimant challenges a VA examination or opinion, the Board may assume the competency of the VA medical examiner, including nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), he or she is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

Here, the Veteran was provided numerous VA compensation examinations for the necessary medical opinions concerning these claims.  An addendum opinion also was obtained subsequently in June 2010 for the claim for service connection for a bilateral knee disorder, as a result of the Board remanding this claim in January 2010.  In combination, the VA examination reports provide the information needed to make informed decisions on these claims, including regarding their severity in relation to the applicable rating criteria (as concerning the claims for higher ratings for the COPD, tinea pedis, sinusitis, and PTSD) and regarding etiology (in the case of the claim for service connection for a bilateral knee disorder).  It is evident from the reports that the VA examiners reviewed the claims file for the pertinent history, including of the Veteran's complaints, evaluation and treatment since the conclusion of his service.  The examiners also performed physical examinations of him and, most importantly, provided explanatory rationales for their consequent opinions that are grounded in fact and based on information in pertinent medical literature.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully-informed one).

The Veteran equally has not alleged, and there is no evidence suggesting, that there has been a material change in the severity of his COPD, tinea pedis, sinusitis, and PTSD since they were last examined or evaluated.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the mere passage of time since an otherwise adequate VA examination was performed.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.

Moreover, there was compliance with the Board's remand directives in providing the necessary medical nexus addendum opinion required to determine the etiology of any current bilateral knee disorder shown to exist, as well as to provide new examinations to determine the current severity of the COPD, tinea pedis, sinusitis, and PTSD.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's prior remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Regarding the July 2006 hearing before the Board, it too was in compliance with required procedures as the presiding VLJ, the undersigned, duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the Veteran's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Indeed, it was partly because of the hearing testimony and, as mentioned, deficiencies in the evidence that the Board elected to remand these claims in April 2007 and January 2010 rather than immediately decide them.

The Veteran has received all essential notice and assistance, has had a meaningful opportunity to participate effectively in the development of these claims, and is not prejudiced by any technical notice or assistance deficiency along the way.  Under the circumstances presented, it is difficult to discern what additional guidance VA could have provided him regarding what further evidence he should submit to substantiate these claims.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Accordingly, the Board may proceed with appellate review of these claims.

III. Service Connection for Bilateral Knee Disorder

The Veteran contends his bilateral knee disorder is due to his active military service.  But for the following reasons and bases, the Board finds that service connection is not warranted, so his appeal is being denied.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires having: (1) competent and credible evidence confirming the Veteran currently has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus between the disease or injury in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), however, claims for certain chronic diseases - namely, those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2012) (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit Court held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1338.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met.  Id. at 1338-39.

Here, as will be discussed below, there are questions as to whether the Veteran has degenerative joint disease (DJD) or rheumatoid arthritis in his knees.  Because arthritis is defined as a chronic disease in section 3.309(a), the provisions of subsection 3.303(b) for chronic disabilities may apply, and a claim for this disability may be established by evidence of a continuity of symptomatology since service, depending upon the Veteran's actual diagnosis, which, again, will be discussed further below.  See Walker, 708 F.3d at 1338-1339.

A review of the Veteran's STRs reflects normal knees at enlistment.  In December 1998, he complained of his knees popping and was diagnosed with questionable degenerative joint disease.  He had no other complaints during service, but on a March 1999 Report of Medical Assessment, he reported arthritis in his knees.  No abnormalities were noted on his April 1999 retirement examination.

This claim was previously denied in an unappealed July 1999 rating decision, as the Veteran did not have a diagnosed knee disability at the time of a June 1999 VA compensation examination.  But the Board reopened this claim in April 2007 on the basis of VA treatment records showing substantial knee pain.  The VA treatment records also mentioned osteoarthritis, but did not specify the affected area or body part.

As a result of the Board's decision to reopen the claim for service connection for a bilateral knee disorder, the Veteran was afforded a VA compensation examination in August 2007.  At that time, the Veteran stated that he thought he had knee pain prior to 1999.  He recalled lacerating his right knee during service, and visiting medical twice with no treatment.  He reported constant, severe pain with swelling, and without locking or instability.  He also reported use of over-the-counter pain medication with poor response.  After examination, the examiner made a diagnosis of mild bilateral chondromalacia, which he opined was less likely than not etiologically related to the Veteran's military service.  In making this determination, the examiner noted that the Veteran's STRs did not establish any chronic diagnosis or permanent residuals, nor did his civilian post-service records.

In January 2010, the Board remanded this claim for an addendum opinion, as the examiner did not address the in-service notation of questionable degenerative joint disease, nor the rheumatoid arthritis the Veteran was apparently diagnosed with after his retirement.  Here, the Board notes that his VA treatment records reflect visits to a VA rheumatology clinic in January 2009 for a rotator cuff tear.  He was discharged from the clinic that same month and told to follow-up with the orthopedic clinic.

The addendum opinion was provided in June 2010.  At that time, the examiner noted the in-service complaint of popping did not result in an equivocal diagnosis of degenerative joint disease, as it was a questionable diagnosis.  The examiner noted that his post-service records from October 2007 showed "rheumatoid factor" without swelling and without a diagnosis of arthritis.  A rheumatology visit from January 2009 noted he was seen for his shoulder with no specific diagnosis due to lack of swelling, but again, with an elevated rheumatoid factor.  The examiner reiterated his opinion that the Veteran's diagnosed bilateral chondromalacia was less likely than not etiologically related to his military service.  The examiner reiterated that there was no established chronic knee condition diagnosed in service, nor was there a continuity of complaints since service, nor has there been an unequivocal diagnosis of rheumatoid arthritis in his knees.  The rheumatologist did not list rheumatoid arthritis of the knees as an active complaint.  The Board finds that this opinion is supported by a sufficient rationale.  See Monzingo v. Shinseki, 26 Vet. App. 97 (2013).  Also, there is no medical opinion of record to the contrary (i.e., an opinion tending to indicate that the Veteran's current bilateral knee disorder, instead, is related to his active military service).

The Board further finds that the VA examiner's opinions outweighs the Veteran's own opinion that his current bilateral knee disorder was incurred in or otherwise related to his military.  As a layman in the field of medicine, he does not have the necessary training or expertise to render a competent opinion on this complex medical issue, which cannot be based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  Thus, his opinion by itself cannot support his claim, and is outweighed by the findings to the contrary by the VA examiner, an objective medical professional who considered the Veteran's statements and the pertinent evidence of record and found against such a relationship or cause-and-effect correlation.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

And to reiterate, the Veteran's STRs do not reflect evidence of a chronic bilateral knee disorder during his service.  Once again, the Veteran's claim was originally denied in July 1999 due to a lack of a diagnosed bilateral knee disorder.  The first indication the Veteran even had a bilateral knee disorder was several years after his military service.  So there was no suggestion, much less indication, of bilateral knee arthritis within the required one-year grace period following his discharge from service, so August 2000, certainly not to the required minimum compensable degree of at least 10-percent disabling.  See 38 C.F.R. § 4.85.  And to reiterate, there is still not even the requisite evidence that he even has current bilateral knee arthritis, regardless, as his sole current diagnosis is bilateral chondromalacia.  The Board therefore cannot presume a bilateral knee disorder was presumptively incurred during his service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

In summary, because the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and service connection for a bilateral knee disorder is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV. Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2013).

Where entitlement to compensation already has been established and increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in assessing the present level of disability, the relevant temporal focus is from one year immediately preceding the filing of the increased-rating claims, so, here, since August 2003.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  See also Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010) (explaining that the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide veterans a one-year grace period for filing a claim following an increase in the severity of a service-connected disability).  VA must determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged" rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (first applying this practice in the initial-rating context).  But see also Hart v. Mansfield, 21 Vet. App. 505 (2008) (since extending this practice even to established ratings).  This change in rating, over time, compensates the Veteran for this varying degree of severity of his disability.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disabilities in reaching its decisions.  Schafrath, 1 Vet. App. 589.

V. COPD

The Veteran asserts that a higher rating is warranted for this service-connected disability.  He currently has a 30 percent rating under 38 C.F.R. § 4.97, DC 6604, which specifically concerns COPD.  Disabilities under this diagnostic code are evaluated under the General Rating Formula for Diseases of the Trachea and Bronchi and require application of the results of a pulmonary function test (PFT).

According to the rating criteria, a PFT is required to evaluate a disability under certain respiratory-related DCs, including DC 6604, unless (i) the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less, (ii) pulmonary hypertension, cor pulmonale, or right ventricular hypertrophy has been diagnosed, (iii) there have been one or more episodes of acute respiratory failure, or (iv) outpatient oxygen therapy is required.  See 38 C.F.R. § 4.96(d)(1).  When evaluating a disability based on a PFT, post-bronchodilator results are used, unless the post-bronchodilator were poorer than the pre-bronchodilator results.  In those cases, the pre-bronchodilator results are used to determine the disability rating.  See 38 C.F.R. § 4.96(d)(5).

Under this formula, a 100 percent evaluation is warranted if the FEV-1 is less than 40 percent of predicted value, or; the ratio of FEV-1/ FVC is less than 40 percent, or the DLCO (SB) is less than 40-percent predicted, or the maximum exercise capacity is less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or there is cor pulmonale (right heart failure), or there is right ventricular hypertrophy, or there is pulmonary hypertension (shown by echo or cardiac catheterization), or; there is an episode(s) of acute respiratory failure, or the Veteran requires outpatient oxygen therapy. 

A 60 percent evaluation is warranted if the FEV-1 is 40- to 55-percent of predicted, or if the FEV-1/FVC 40 to 55 percent of predicted, or the DLCO (SB) is 40 to 55 percent of predicted, or there is maximum oxygen consumption of 15 to 20 ml/kg/min (with cardio respiratory limit).

A 30 percent evaluation is warranted if the FEV-1 is 56 to 70 percent of predicted, or the FEV-1/FVC is 56 to 70 percent of predicted, or the DLCO (SB) is 56 to 65 percent of predicted.

To determine the extent of his respiratory impairment, the Veteran was afforded several VA compensation examinations.  During a September 2004 examination, the Veteran complained of episodic chest discomfort with inspiration and a cough.  He denied hemoptysis, sputum production, recurrent respiratory infections, and history of pneumonia.  He reported he recently started smoking cigarettes, and he also denied using medication or other treatment for his respiratory problem.  On objective physical examination, he had an FVC of 88.3 percent; an FEV1 of 60.6 percent; and an FEV1/FVC of 57 percent.  In addition, the examiner indicated he had moderate obstructive ventilatory defect with partial response to bronchodilators.

Because the September 2004 VA compensation examination did not include the required findings as to diffuse capacity of the lung for carbon monoxide (DLCO (SB)), which is a specific component of the rating formula for COPD, the Board remanded this claim in April 2007 for a new examination.  The Veteran was afforded that examination in August 2007.  At that time, he reported chronic cough with some shortness of breath, chest pain on occasion with the shortness of breath and exertion, and occasional night sweats.  He denied significant weight loss or gain, hemoptysis, and use of prescription medications.  He reported that while he was on several prescriptions, he "did not understand them," so he subsequently stopped them.  He did report using an over-the-counter inhaler, and noted that while he had been a smoker for twenty years, he quit a year or two prior.  Pulmonary function tests showed an FVC of 76.6 percent; an FEV1 of 61.9 percent; and an FEV1/FVC of 67 percent.  After use of a bronchodilator, the FVC was 72.3 percent; FEV1 of 65.9 percent; and FEV1/FVC of 75 percent.  The examiner noted that spirometry suggested moderate obstructive ventilatory defect with a significant improvement postbronchodilator.

A VA treatment note from October 2007 showed an FVC of 76.6 percent; an FEV1 of 61.9 percent; an FEV1/FVC of 67 percent; and a DLCO (SB) of 76.7 percent.

In January 2010, the Board remanded the claim for a new VA examination to determine the current severity of the Veteran's COPD.  The Veteran underwent a new PFT in July 2010.  At that time, he had an FVC of 71.9 percent; an FEV1 of 68.2 percent; an FEV1/FVC of 78 percent; and a DLCO (SB) of 76.7 percent.

He also had another VA compensation examination for his COPD in July 2013.  At that time, he denied use of maintenance inhalers, and reported he had not used a rescue inhaler in more than one year.  He also denied use of oral or parenteral corticosteroid medication or any other medication to treat his COPD.  On objective physical examination, he had an FVC of 69.1 percent; an FEV1 of 60.5 percent; an FEV1/FVC of 72 percent; and a DLCO of 76 percent.  After use of a bronchodilator, he had an FVC of 71.9 percent; an FEV1 of 68.2 percent; and an FEV1/FVC of 78 percent.  The examiner noted that the FEV1/FVC results most accurately reflected the Veteran's level of disability.  He also reported that a chest x-ray from June 2010 was normal, and that the Veteran's COPD was well-controlled since he reported he was not on any inhalers and had only an occasional cough.

Accordingly, the Board finds that the evidence of record does not warrant a disability rating higher than 30 percent.  The Veteran had, at worst, an FVC of 71.9 percent; an FEV1 of 60.6; an FEV1/FVC of 57 percent; and a DLCO of 76 percent.  There is no evidence that he has had cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or that he requires outpatient oxygen therapy.  And by his own report, he does not receive regular treatment, nor does he currently take any prescription medication, to treat this disability.  See 38 C.F.R. § 4.97, DC 6604.  Thus, he has not met the requirements for a higher evaluation for his COPD at any time since the year immediately preceding the filing of this increased-rating claim.  Id.  Accordingly, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. 49 (1990).

VI. Bilateral Tinea Pedis

The Veteran contends he warrants a compensable rating for his tinea pedis, currently evaluated under 38 C.F.R. § 4.118, DC 7806, which concerns chronic dermatitis or eczema.

Medically athlete's foot is known as tinea pedis.  Dorland's Illustrated Medical Dictionary 1929-1930 (32nd ed. 2012).  Under DC 7813, dermatophytosis, including tinea pedis, is evaluated as either disfigurement of the head, face, or neck; scars; or dermatitis depending upon the predominant disability.  38 C.F.R. § 4.118, DC 7813 (2014).  The record does not support a finding that the Veteran's tinea pedis, again, athlete's foot, causes disfigurement of the head, face, or neck, or scarring.  As such, rating pursuant to DC 7806 for dermatitis is appropriate.

Under Diagnostic Code 7806, a 60 percent evaluation requires more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

A 30 percent evaluation requires 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.

A 10 percent evaluation requires at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy for such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.

A noncompensable evaluation is warranted where less than five percent of the entire body or less than five percent of exposed areas are affected and where no more than topical therapy was required during the past 12-month period.

In its April 2007 decision-remand, the Board remanded the claim for a higher rating for tinea pedis, as his most recent prior examination was from June 1999.  So the Veteran had a new VA compensation examination in August 2007.  However, at that time it appears he was scheduled for a foot examination, so an orthopedic examination, as opposed to a skin examination.  Regardless, physical examination did not reflect corns, calluses, or flatfeet.  There was tinea pedis between the web spaces of the left fourth and fifth toes with redness and excoriation that the examiner described as minimal.  His toenails were also discolored and thickened consistent with a fungal infection (onychomycosis).  The examiner diagnosed minimal tinea pedis and onychomycosis bilaterally.

In January 2010, the Board remanded the claim for a new VA examination to determine the current severity of the Veteran's tinea pedis.  He was afforded that examination in June 2010, at which time he had subjective complaints of skin irritation and irritation of his toenails and the soles of his feet.  The examiner noted the irritation was pruritic and uncomfortable, but otherwise not incapacitating.  The Veteran reported treatment with antifungal agents, which helped some.  He also stated that the rash went away and came back about every month, and lasted for a week or two, but cleared up again with treatment.  Upon physical examination, the examiner noted the typical lesions of tinea pedis with slight excoriation of the skin and some desquamation, but no signs of infection and no scarring.  The examiner noted it involved portions of the soles of both feet, as well as the toenails on both feet.  It involved 2 percent of the total body surface, and 0 percent of the exposed body surface.  The examiner confirmed the previous diagnoses of bilateral tinea pedis and bilateral onychomycosis.

He also had a VA skin examination in July 2013, at which time the Veteran reported treatment with topical antifungal treatment in the past twelve months.  He denied any other treatments or procedures.  The examiner noted he had a dried, scaly rash on the soles of his feet in a moccasin-type fashion, which affected 0 percent of the exposed body surface, and less than 5 percent of the total body surface.  The examiner also noted he had onychomycosis, but no other skin conditions.

Accordingly, the Board finds that the evidence of record does not warrant a compensable rating for tinea pedis at any time during the appellate period.  The Veteran had, at worst, less than 5 percent of his entire body and 0 percent of the exposed area affected by this skin condition.  Further, he denied requiring any medication other than topical antifungal therapy.  See 38 C.F.R. § 4.118, DC 7806.  Thus, he has not met the requirements for a compensable rating for his tinea pedis at any time since the year immediately preceding the filing of this increased-rating claim.  Id.  Therefore, for the reasons and bases discussed, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. 49 (1990).

VII. 
Sinusitis

The Veteran asserts that a higher rating is warranted for this service-connected disability.  He currently has a noncompensable rating under 38 C.F.R. § 4.97, DC 6513, which specifically concerns chronic maxillary sinusitis.  Sinusitis is rated pursuant to Codes 6510-6514, depending on the particular type of sinusitis (pansinusitis, ethmoid, frontal, maxillary, and sphenoid).  The criteria for rating disabilities under these codes are found in the General Rating Formula for Sinusitis, regardless of the specific type.

Under this formula, a 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or for near-constant sinusitis characterized by headaches, pain, and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  A 30 percent rating requires 3 or more incapacitating episodes of sinusitis per year requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or more than 6 non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.  A 10 percent rating is warranted for 1 or 2 incapacitating episodes of sinusitis per year requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or 3 to 6 non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.  A noncompensable rating refers to when the sinusitis is detected by x-ray only.

A Note to the General Rating Formula under 38 C.F.R. § 4.97 provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.

In October 2004, the Veteran had a VA compensation examination for his sinusitis.  At that time, he reported nasal stuffiness with no particular relief from over-the-counter allergy medication, which continued year round and did not appear to be seasonal.  He reported that, to his knowledge, he never had a sinus infection.  He also denied surgery on his nose or sinuses.  The examiner diagnosed nasal congestion of uncertain etiology, and found no current evidence of acute or chronic nose or sinus disease otherwise.  The examiner also noted that a computed tomography (CT) scan of the Veteran's sinuses from September 2004 was normal.

But during his July 2006 Board hearing, the Veteran testified that he had persistent flare-ups of sinusitis once every two weeks, so the Board remanded the claim for a new examination to determine the severity of the disability.  The Veteran was afforded that examination in August 2007, at which time he reported recurrent sinus infections, and stated that during the course of the last year, he used antibiotics on approximately eight occasions.  However, there is no evidence of record regarding the length of time he was on the antibiotics, nor is there evidence that he required bed rest and treatment by a physician.  During his examination, the Veteran also reported symptoms of postnasal drip and an itching sensation in his throat.  He denied use of any allergy medications at that time.  After review of a CT scan, the examiner diagnosed chronic right maxillary sinusitis.

In January 2010, the Board remanded the claim for a new VA examination to determine the current severity of the Veteran's sinusitis.  A VA examination was performed in June 2010, at which time the Veteran denied any recent changes in his sinus condition.  However, he noted he primarily had problems in the spring and fall, and reported once again using Claritin and Flonase.  He again denied having any surgery on his nose or sinuses.  Upon examination, the examiner found no current evidence of acute or chronic nose or sinus disease.

An even more recent VA compensation examination was performed in July 2013.  At that time, the examiner noted the Veteran had chronic ethmoid sinusitis and rhinitis, with complaints of headaches and pain and tenderness of the affected sinus.  He had three non-incapacitating episodes over the past twelve months.  He did not have any incapacitating episodes requiring prolonged (four to six weeks) antibiotic treatment in the past twelve months.  The examiner noted that for his rhinitis, he had greater than 50 percent obstruction of the nasal passage on both sides, but he did not have complete obstruction on either side.  There was permanent hypertrophy of the nasal turbinates, but there were no signs of nasal polyps.  A CT scan from May 2010 showed normal sinuses.  The examiner noted that the Veteran had to use nose spray at work.

Accordingly, the Board finds that prior to the last VA examination on July 31, 2013, the evidence of record did not warrant a compensable rating for sinusitis.  There was no evidence at that time that the Veteran had sinus or nasal surgery, or that he had any incapacitating or nonincapaciting episodes of sinusitis.  See 38 C.F.R. § 4.97, DC 6513.  But as of that July 31, 2013 examination, a 10 percent rating is warranted.  On the examination report, the examiner indicated he had three non-incapacitating episodes over the past twelve months, which falls within the rating criteria for the higher 10 percent rating.  Id.

VIII. PTSD

The Veteran asserts that a higher rating is warranted for this service-connected disability.  He currently has a 70 percent rating for this disability, but only as of August 10, 2004.  This disability is evaluated under 38 C.F.R. § 4.130, DC 9440-9411, which concern PTSD and chronic adjustment disorder.  Hyphenated DCs are typically used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Here, the DCs appear to be hyphenated because the Veteran has had both of these mental health diagnoses, and originally service connection was only in effect for an adjustment disorder.  Regardless, disabilities under these diagnostic codes are evaluated under the General Rating Formula for Mental Disorders.

When evaluating a mental disorder, the evaluation must be based on all the evidence of record bearing on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

A 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A noncompensable rating is warranted for a mental condition that has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.

In evaluating the evidence, the Board also considers Global Assessment of Functioning (GAF) scores that clinicians have assigned.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-V)).

An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; instead, the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The higher the GAF score, the higher the overall functioning of the individual is.  For instance, a GAF of 61 to 70 is defined as "some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A GAF of 51 to 60 is defined as "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  A GAF of 41 to 50 is defined as "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g.., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed person avoids friends, neglects family, and is unable to work).  DSM-V; Richard, 9 Vet. App. at 267.

Turning to the evidence, the Veteran was afforded a VA psychiatric examination in September 2004.  At that time, the examiner noted he had a previous diagnosis of adjustment disorder with mixed emotional features.  He reported taking over-the-counter sleep medication, and only sleeping two to four hours each night.  He reported decreased concentration and memory, and the examiner noted he was very vague in his description of symptoms.  He was not receiving any psychiatric care at the time.  He further reported quitting his job in March 2004, and being unable to find employment since then.  He noted he was married and lived with his wife of twenty-one years.  He reported having three daughters, no friends, and many acquaintances.  He stated he preferred to isolate himself.  He noted some hobbies included fishing and drawing, but he did not do either frequently due to the cost of fishing and a fear of snakes, as well as inability to concentrate on his drawing.

On objective mental status examination, he was alert, oriented, and cooperative.  He was well-groomed and made good eye contact, and there was no evidence of psychomotor agitation or retardation.  He described his mood as nervous, and the examiner noted his affect was blunted.  He denied frank hallucinations and delusions, as well as suicidal and homicidal thoughts.  At that time, the examiner noted the Veteran did not clearly meet the criteria for any major mental illness.  While he reported some symptoms of anxiety, he did not report significant symptoms consistent with the diagnosis of PTSD.  He was assigned a GAF score of 70.

In April 2005, the Veteran was hospitalized at the VA Medical Center for substance abuse, at which time his treating psychiatrists made a diagnosis of PTSD.  On the basis of these VA treatment records and this new diagnosis of PTSD, the Board remanded this claim in April 2007 for a more current examination, which was performed in July 2007.  At that time, the examiner noted the Veteran's VA treatment records listed problems with alcohol dependence, a history of a diagnosis of adjustment disorder, PTSD, and cannabis dependence.  The Veteran reported he was unsure about his psychiatric treatment, but did note that the medications he was on were not helpful due to their side effects.  He reported he was no longer receiving treatment and he could not remember when he last received treatment.  The Veteran reported having a fairly good relationship with his wife and daughters, and stated he had two good friends who lived out of state, as well as several casual friends.  He reported fishing three or four times each year, and also noted he cleaned the house, helped his neighbors, and went to church twice each week.

Upon mental status examination, the Veteran was noted to be alert, generally oriented and attentive.  His mood was somewhat dysphoric and his affect was constricted.  His speech was rambling, his thought process was circumstantial at best.  He did not have any auditory or visual hallucinations, and there was no evidence of delusional content.  He denied suicidal thoughts, and reported he was last aggressive with someone physically three years prior.  The examiner noted his memory was severely impaired with regard to immediate information, and he also had difficulty with recent and remote events.  The examiner noted the Veteran appeared to be an unreliable historian and had trouble answering questions and understanding instructions.  The examiner reported he had limited insight into his current condition.

At that time, the examiner made diagnoses of PTSD, alcohol dependence in remission, and cannabis dependence in remission.  A GAF score of 55 was assigned.  However, the examiner noted the Veteran had moderate symptoms associated with PTSD.  These included moderate difficulty with hypervigilance (needing to know where exits were located), anxiety when feeling confined, intrusive thoughts three or four times each week, nightmares twice a week, emotional detachment from others, irritability, and exaggerated startle response.  The Veteran reported sleeping four or five hours each night.  He denied that his symptoms impacted his activities of daily living; however, the examiner noted he was moderately impaired in terms of ability to maintain employment and perform job duties.

In January 2010, the Board remanded the claim for a new VA examination to determine the current severity of the Veteran's psychiatric disorder, while also noting that the Veteran was currently only service-connected for his adjustment disorder with memory loss, insomnia, and loss of concentration, but that an additional claim of service connection for PTSD was being developed.  The Veteran had that new VA examination in June 2010.  At that time, the Veteran reported difficulty adjusting to being home and on the job, inability being in closed-in spaces, nervousness with loud noises, problems understanding what others were saying to him, and problems focusing.  He reported he did not want to be around other people and felt that people were holding back vital information to hinder him.  He reported forgetfulness and sporadic sleep, which impacted his social and occupational functioning.  He further reported regret about not spending time with his oldest daughter, difficulty with communication, decreased energy, decreased interest in things, and depressed mood.  He reported a prescription for an antidepressant that he had not taken since January 2010.  At that time, the examiner deferred making any diagnoses, and noted that the Veteran had difficulty communicating his symptoms.  The examiner requested he receive additional testing, after which she would be better able to make a diagnosis.

The Veteran received additional tests at the VA Medical Center in August 2010, at which time he was diagnosed with dementia without behavioral disturbance and assigned a GAF score of 50.  The psychologist concluded that a dementing process of uncertain origin was ongoing, and possible factors included an early traumatic brain injury (TBI), subsequent drinking, and stress-related effects from prolonged PTSD.  Mental health treatment notes from August and September 2010 reflect treatment for PTSD.

In November 2011, the Veteran had a new VA compensation examination, this time specifically for PTSD.  At that time, he reported mental health treatment since 2003 or 2005.  He reported taking an antidepressant and a sleep medication that helped his sleep but were sedating.  He reported he was attending college, but that he had problems with irritability, relating to others, concentration, and memory.  He reported he was still married and had a fair relationship with his wife, children, and grandchild, but that he could be irritated and withdrawn with his wife.  He denied having any close friends, but reported one or two casual friends.  He also reported fishing, gardening, studying, household chores, attending church twice a week, and doing volunteer work at his church.

Upon mental status examination, the Veteran was alert and oriented in attention, but his mood appeared dysphoric and his affect was constricted and a bit anxious.  His speech was rambling at times and his thought process was circumstantial.  There was no evidence of auditory or visual hallucinations or delusional content, and he denied thoughts of suicide.  He did report that he was last physically aggressive with someone approximately a year prior.  His memory was mildly to moderately impaired for immediate information, and he had some mild to moderate problems with recent and remote events.  At times he had difficulty expressing himself.  The examiner made a diagnosis of PTSD and alcohol and cannabis abuse or dependence in remission, and assigned a GAF score of 53.  The examiner noted he was exhibiting moderate to considerable PTSD symptoms.  While his previous diagnosis was simply an adjustment disorder, the examiner did state he had PTSD related to an in-service stressor in which he feared for his life due to hostile military activity.  His specific PTSD symptoms included intrusive thoughts ten to fifteen times each week, nightmares two or three times per week, psychological and physiological reactivity to loud noises, avoidance of talking or thinking about this trauma, avoidance of crowds and news about the war and war movies, a constricted affect, emotional attachment for mothers, less interest in activities, sleeping four to five hours each night, irritability, trouble with concentration, exaggerated startle response, and memory problems.  While the Veteran denied any problems with activities of daily living, the examiner noted his social adaptability, interactions with others, and ability to maintain employment and perform job duties appeared moderately to considerably impaired due to the PTSD.

As a result of the several prior examinations, in January 2013, the Veteran was granted service connection for PTSD, and assigned a higher 70 percent evaluation for PTSD, to include adjustment disorder with memory loss, insomnia, and loss of concentration, effective August 10, 2004, the date of his claim for a higher rating for the service-connected adjustment disorder.  However, he was also granted a new VA examination in July 2013.  At that time, the Veteran noted he had a fair relationship with his wife, but he sometimes was irritable and withdrew.  He also noted the same with regards to his relationships with his three daughters and one grandchild.  He reported having one close friend and one casual friend, and also stated he fished, did household chores and yard work, watched television, attended church twice a week, and went out to dinner with his wife once a week.  He reported finishing his college degree and working at a new job for ten months.  He denied missing any time from work due to mental health issues, but did report that he had problems with irritability, was sometimes short with his coworkers, and had problems with concentration that slowed him down and caused him to make mistakes.  He reported continuing prescription medications, which helped with irritability, and stated he was waiting to be placed in group counseling.  The examiner noted he had chronic sleep impairment; mild memory loss; impaired abstract thinking; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or work like settings.  The examiner confirmed the Veteran's previous diagnoses of PTSD and alcohol and cannabis abuse in remission, and noted the Veteran had occupational and social impairment with reduced reliability and productivity due to his mental health diagnoses.

Here, the Board notes that as the Veteran's rating has been staged, the Board will consider whether the evidence shows entitlement to a compensable rating for the period beginning one year prior to the receipt of his claim for a higher rating, that is, August 10, 2003 (see 38 C.F.R. § 3.400(o)), to August 9, 2004, the day before the effective date of his current 70 percent rating; and, whether he is entitled to a rating higher than 70 percent for the period beginning on August 10, 2004.

Upon reviewing the evidence of record, for the period prior to August 10, 2004 - so again, from August 10, 2003 to August 9, 2004 - the Board finds that a compensable rating is not warranted.  There is no evidence of record, especially when considering the September 2004 VA examination, that the Veteran even had a formally diagnosed mental condition.  To reiterate, that September 2004 VA examiner found that the Veteran did not clearly meet the criteria for any major mental illness.

The Board also finds that since August 10, 2004, a rating higher than 70 percent is not warranted.  None of the VA examiners have noted, nor has the evidence of record suggested, that the Veteran has total occupational and social impairment due to his PTSD, to include adjustment disorder with memory loss, insomnia, and loss of concentration.  During the pendency of his appeal, it appears that the Veteran was able to complete college, get a new job, and maintain a long-term marriage with his wife.  In fact, the most recent VA compensation examiner in July 2013 did not even find he even met the criteria for his current 70 percent rating.  That examiner noted the Veteran had occupational and social impairment with reduced reliability and productivity due to his mental health diagnoses, which is in line with a 50 percent rating, as opposed to his current 70 percent rating.

Accordingly, the Board finds that a compensable rating prior to August 10, 2004, and a rating higher than 70 percent since then, is not warranted.  And since, for the reasons and bases discussed, the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. 49 (1990).

IX. Extraschedular Consideration

The Board also finds that referral for these increased rating claims for extra-schedular consideration is unwarranted.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Referral for extraschedular consideration is not warranted here, however.  A comparison of the Veteran's disabilities and associated symptoms and the rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

The Veteran's COPD, bilateral tinea pedis, sinusitis, and PTSD are manifested by symptoms and functional impairment expressly addressed by the rating criteria.  Consequently, the Board finds that the available schedular evaluations are adequate to rate these disabilities.  In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely, whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Indeed, in the absence of an exceptional or unusual disability picture under the first Thun factor, interference with employment is not sufficient by itself to warrant extraschedular referral, as the rating schedule "clearly recognizes that the rated disabilities interfere with employment."  See VAOPGCPREC 6-96 (August 16, 1996).  Consequently, referral for extraschedular consideration is not warranted.  Id.


ORDER

The claim of entitlement to service connection for a bilateral knee disorder is denied.

The claim of entitlement to a rating higher than 30 percent for COPD is denied.

The claim of entitlement to a compensable rating for tinea pedis is denied.

The claim of entitlement to a compensable rating for sinusitis prior to July 31, 2013 is denied.

But the claim of entitlement to a 10 percent rating since July 31, 2013 for sinusitis is granted.


The claim of entitlement to a compensable rating for PTSD, to include adjustment disorder with memory loss, insomnia, and loss of concentration, prior to August 10, 2004 is denied.

The claim of entitlement to a rating higher than 70 percent for PTSD, to include adjustment disorder with memory loss, insomnia, and loss of concentration, since August 10, 2004, is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


